Citation Nr: 1316798	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.

3.  Entitlement to service connection for left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2012 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left knee degenerative joint disease was not manifest in service or within one year of separation and is unrelated to any incident of service.  

2.  The RO last denied service connection for a psychiatric disorder in January 1997.  The Veteran did not appeal, nor was new and material evidence received within one year of the February 1997 notification of the decision.

3.  Since the final January 1997 decision denying service connection for a psychiatric disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The January 1997 RO decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

3.  The criteria to reopen the claim for service connection for a psychiatric disorder based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning evidence required to reopen previously denied claims, the Board notes that the RO sent the Veteran a November 2012 correspondence that fully complied with Kent.  This was followed by readjudication, curing the timing error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for left knee disability in December 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination for the left knee disability claim in December 2012 was adequate as the examiner reviewed the claims folder and gave reasons for his medical opinion.  A VA examination is not necessary for the psychiatric disorder claim as it has not been reopened.  38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's August 2012 remand by providing the Veteran with the notice required by Kent for his psychiatric disorder claim, examining the Veteran for his left knee disability claim, and readjudicating the claims.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis or psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Left knee

Service treatment records are silent for reference for left knee problems and the Veteran denied having or having had a trick or locked knee on service discharge examination in September 1970, and his musculoskeletal system was normal at that time.  

The first indication of a left knee disorder was in April 2008, when the Veteran reported recurrent left knee pain and VA X-rays showed probable degenerative joint disease of his left knee.  

In September 2007, the Veteran stated that he suffered a hit in basic training, or a fault or fall, and that he could hardly walk now.  

On VA examination in December 2012, the Veteran's claims folder was reviewed and he was examined and the examiner concluded that the Veteran's current left knee disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale was that there was no evidence of any sick calls, treatment, or diagnosis in service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current left knee degenerative joint disease, as it was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  There were no treatments, complaints, or diagnoses in service, the Veteran denied having or having had knee problems on service discharge examination in September 1970, and his left knee was clinically evaluated and found to be normal at that time.  The Veteran's current assertions of knee injury in service with continuing residuals are not credible as they are inconsistent with his report at the time of separation examination.  

Moreover, the first  indication of left knee degenerative joint disease was in April 2008, which was many years after service, and the VA examiner in 2012 indicated that the Veteran's current left knee disability was most likely unrelated to service, noting that there had been no diagnosis or treatment in service.  The Veteran alluded in September 2007 to being hit and/or falling in service, but (assuming he is implying a left knee injury as a result) this is inconsistent with his self-reported history on separation examination.  

This is a case where the preponderance of the evidence indicates that there was no left knee disease, injury, or disability shown in service, or for years after service, and with the medical evidence indicating that the current left knee disability is unrelated to service.  Moreover, a basis to service connect the Veteran's left knee degenerative joint disease based on continuity since service is not present.  The Veteran has not persuasively demonstrated continuity since service.  Recurrent left knee pain was first reported in April 2008, many years after service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Psychiatric disorder

The RO last denied service connection for a psychiatric disorder in January 1997.  The Veteran was notified of the decision and of his appellate rights by a letter dated in February 1997.  He did not appeal, and no correspondence was received from him within one year following the February 1997 notice to him.  Moreover, no new and material evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Prior to the January 1997 rating decision, there had been 3 Board decisions on the claim, in November 1972, April 1974, and June 1987.  The June 1987 Board decision explained that at the time of the prior Board decisions, the evidence demonstrated that the Veteran did not have an acquired psychiatric disability in service, and that the presence of a psychosis was not confirmed until 1973.  The evidence since then continued to demonstrate that the Veteran suffered from a psychosis.  It was noted that although a psychoneurosis was shown within one year of discharge from service, the subsequently diagnosed schizophrenic reaction (a psychosis) was manifested more than 1 year post-service.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 (2012) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the last final decision in January 1997 is not sufficient to reopen the claim.  Since the January 1997 decision, the Veteran had submitted duplicates of certain private treatment records which were already of record in January 1997 along with evidence of continued ongoing psychiatric pathology.   None of such evidence is material as they add nothing to the record that was not known in 1997.  Also received were the  Veteran's September 1997 and September 2008  statements that he has a VA issued service connection "card" for active psychosis is not material.  That card referred to by the Veteran is a VA medical treatment card.  It is given to those who have a psychosis manifest within 2 years of service separation, and it only entitles them to treatment for the psychosis under 38 U.S.C.A. § 1702 (West 2002).  It is not evidence of service connection under 38 U.S.C.A. § 1110/38 C.F.R. §§ 3.303, 3.307, 3.309 and does not entitle the Veteran to VA compensation under 38 U.S.C.A. § 1110.  As such, this information is not material as it was already known that a psychosis was manifested within two years of discharge.  (Virtual VA, VA's electronic data storage system, contains no relevant evidence at this time.)  

The evidence still does not show that the Veteran's current psychosis was manifest in service or to a degree of 10 percent within one year of separation, or that it is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The Board stresses to the Veteran and his representative that new and material evidence would be evidence which is not already of record which is material to the underlying question of whether the Veteran's psychosis was manifested during service or within one year of discharge.  For example, a medical opinion to the effect that the neurosis noted within one year of discharge was in fact an early manifestation of a psychosis could arguably be viewed as new and material evidence.  


ORDER

Service connection for left knee disability is not warranted.  New and material evidence has not been received to reopen the claim of service connection for psychiatric disability.  To this extent, the appeal is denied. 



REMAND

The Veteran also seeks service connection for a left hip disability.  He reported current left hip symptoms in September 2007, and a March 1969 service treatment record shows complaints of left thigh and groin pain for 3 years.  The Board noted in its August 2012 remand that the Veteran is competent to indicate that he has current symptoms, and that it is arguable that his in-service symptoms could be associated with the claimed hip disorder.  The Board remanded to obtain a VA examination with a medical opinion on the matter.  

Thereafter, an examination was conducted in December 2012, and it was concluded that the claimed disability was less likely than not related to service.  However, there was no discussion of the March 1969 service treatment record.  Instead, the rationale for the opinion was that there was no evidence in the claims folder for any treatment, sick calls, or diagnosis of a left hip disability.  The medical opinion indicating that it was not related to service did not specifically consider the March 1969 service treatment record.  Clarification is necessary to allow for informed appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for left hip disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After eliciting history from the Veteran, examining him, and reviewing the claims file, the examiner should offer an response to the following:  

Is it at least as likely as not (a probability of at least 50 percent) that the Veteran has a current left hip disability which was manifest during service or is otherwise causally related to service?

A detailed rationale which discusses the significance of the March 1969 service treatment records should be provided.  

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims file to an appropriate VA examiner for review and response to the above-posed question.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


